DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 11, 16, 20-23, and 27-31 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9, and 12-13 are cancelled.  Claims 10-11, 14, and 16 are amended.  Claims 17-30 are new.

Response to Amendment
	The amendments filed on 4 Jan. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 15 under 35 USC 101 as being directed to an abstract idea without significantly more is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-8, 13, and 15 under 35 USC 102(a)(1) as being anticipated by Halldin et al. (Eur. J. Nucl. Med. Mol. Imaging; published 2003) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winogrodzka et al. (J. Neural Transm.; published 2001), in view of Bang et al. (Nucl. Med. Biol.; published Feb. 2016) for the reasons cited in the Office action filed on 3 Aug. 2020.

Applicants Arguments
	Applicants assert that Bang does not disclose a first therapeutic composition and a different second therapeutic composition.  Instead, Bang teaches a first therapeutic composition (L-DOPA and benserazide), followed by administration of a radioligand, and then administration of the same combined drugs (L-DOPA and benserazide).  A person of ordinary skill would find no motivation to view Winogradzka in view of Bang, as Bang specifically teaches away from the use of the claimed tropanes.  Bang specifically states that the midbrain uptake of previous DAT tracers, however, such as FP-CIT or β-CIT, was considered to bind on [serotonin transporter] due to its relatively high affinity to monoamine transporters.  A favorable tracer does not bind to SERT.  PE2I demonstrated a high affinity with and selectivity for DAT over the norepinephrine and serotonin transporters.  A person of ordinary skill would not modify the method of Winogradzka in view of Bang as Bang specifically teaches away from using the tropanes of both Winogradzka and the instant claims.  One of ordinary skill would be solely motivated to employ 18F PE2I in the method of Winogradzka,

Applicant's arguments filed 4 Jan. 2021 have been fully considered but they are not persuasive.  First, Bang does teach a second therapeutic composition which is different from a composition containing L-DOPA and benserazide.  At pg. 161, right col., Bang teaches the drug effects on [18F]FE-PE2I binding where Bang discusses treatment with DA receptor agonist, NMDA receptor antagonsists, and SSRIs.  In addition, Bang teaches that the acute IP administration of various doses of L-DOPA (5, 10, 125, and 150 mg/kg) or the long term treatment of 10 mg/kg, (IP injection) with or without a decarboxylase inhibitor in healthy rats induced reduction of DAT binding.  A second therapeutic composition possessing L-DOPA at a dose different from the first therapeutic composition is second therapeutic composition which is different from the first therapeutic composition.  A second therapeutic composition possessing .
	Second, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A pg. 161, Bang only teaches that FP-CIT was considered to bind to SERT.  The pretreated SSRI significantly reduced those binding on the midbrain.  The instant claims do not preclude pretreatment with an SSRI in order to serotonin binding before carrying out the instant methods.  At pg. 158, Bang teaches that [18F]F-PE2I produces BBB permeable radiometabolites, albeit less than 11C-PE2I.  BBB permeable radiometabolites would confound DAT quantitation and/or localization.  At no place does Bang teach or suggest that DAT cannot be quantitated or localized before and after treatment in PD patients by use of [123I]FP-CIT (DaTscan).  Winogrodzka teaches that [123I]FP-CIT SPECT is useful to quantitate and localize DAT in PD patients.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
Claims 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winogrodzka et al. (J. Neural Transm.; published 2001), in view of Bang et al. (Nucl. Med. Biol.; published Feb. 2016) and Rosser et al. (US 2016/0183897 A1; published 30 Jun. 2016; see attached 892).

Winogrodzka et al. teach as discussed above and as discussed in the Office action filed on 3 Aug. 2020.  Winogrodzka et al. teach that [123I]FP-CIT SPECT seems to be a useful tool to investigate the progression of dopaminergic degeneration in PD and may provide an objective  method of measuring the effectiveness of neuroprotective therapy (see abstract).  Winogrodzka et al. teach a method where 20 PD patients were examined by clinical assessment and [123I]FP-CIT (DaTscan) SPECT imaging.  Each patient was imaged on two occasions, with a mean scan to scan interval of 12 months.  All patients were drug-naïve at the time of the first image, after which 15 patients dopaminergic treatment (levodopa or DA receptor agonist) was initiated.  [123I]FP-CIT was injected intravenously at a dose of >110 MBq.  Image acquisition was started 3 h after injection of the radioligand.  Regions included the striatum and occipital cortex (brain) (see pgs 1012-1013).
	Winogrodzka et al. do not further teach a method wherein the change in the level of tropane binding is a decrease of at least 5% to at least 10% or a change in the level of tropane binding is at least about 10%.  Winogrodzka et al. do not teach a method wherein the tropane is radiolabeled with 18F, 124I, and 11C, and the level and pattern of binding of radiolabeled tropane is measured by PET.
	Bang et al.  teach as discussed above and as discussed in the Office action filed on 3 Aug. 2012.
	Rosser et al. teach imaging neurological disease (see title).  Rosser et al. teach a method of therapy monitoring using the imaging method (see abstract).  Rosser et al. teach DaTSCAN and altropane (see [0056]).  Roser et al. teach 11C, 18F, and 124I for PET imaging (see [0053], [0055]).  Rosser et al. provides a method for monitoring the efficacy of a course of therapy of a neurological disease of a subject, which comprises the method of imaging (see [0078], claim 13).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Winogrodzka et al. so that a decrease in the level of tropane 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the methods of Winogrodzka et al. by further substituting DaTSCAN with altropane label with 18F, 11C, or 124I and measuring by PET as taught by Rosser et al. because it would have been expected to provide an equivalent DAT radiotracer that advantageously enables high resolution PET imaging and quantitation of DAT levels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 14, 16-18, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-n-3-yl)nortropane (DaT2020) in claims 10, 11, 14, and 16 is indefinite because the instant specification at [0037] identifies “(DaT2020)” as being 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-iodoprop-1-n-3-yl)nortropane.  Instant claims 21- 22, and 28-29 are indefinite because they include the radiolabels 99mTc and 117mSn; however, none of the tropanes in claims 10 and 11 include a Tc or Sn.  
Instant claims 17 and 24 are dependent to claims 10 and 11, respectively, and require that the change in the level of tropane binding is a decrease of at least about 5% to at least about 10%.  However, claims 10 and 11 at two separate steps require measuring the level and/or pattern of radiolabeled tropane binding and assessing a change in the level of tropane binding.  Therefore, it is unclear if both steps require or only one step requires (which one) the change in the level of tropane binding should a decrease of about least about 5% to at least about 10%.  In the case of claim 10, one measuring step requires that an increase of at least about 5% in the level of tropane binding is indicative of the ability of the second therapeutic composition to positively modulate dopaminergic activity.  This seems contradictory to a decrease of at least about 5% to at least about 10%.  Similarly, claims 18 and 25 are dependent to claims 10 and 11, respectively, and require that the change in the level of tropane binding is at least about 10%.  It is unclear at which step the change in the level of tropane binding is at least about 10 %.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618